DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Reason for Allowance

Claims 1-2, and 4-20, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 02/08/2021 and a thorough search the closest prior arts Pyo (US 2015/0279274 A1), in view of KUBOTA et al. (US 2018/0102092 A1), and in further view of KIM et al. (US 2018/0293944 A1), and in further view of Park et al. (US 2015/0364076 A1), and in further view of Lee et al. (US 2016/0307490 A1), and in further view of Chung et al. (US 2005/0243077 A1), and in further view Kaplan et al. (US 2014/0347402 A1), and in further view of Park et al. (US 2008/0246701 A1), and in further view of Kim et al. (US 2018/0174516 A1), and in further view of Ooe et al. (US 2003/0030655 A1), and in further view of Kim (US 2006/0061529 A1), and in further view of KIM et al. (US 2019/0253662 A1), and in further view of Pyo et al. (US 2015/0097764 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts made of record in combination failed to teach the following limitation in combination with all claim limitations:
wherein the controller is configured to: control the emission driver to output the emission control signal having the off period ratio that is decreased from the initial off period ratio when the counted time of the current frame reaches the time of the minimum frame as claimed in claim 1. 

With regards to independent claim 9, the sited prior arts made of record in combination failed to teach the following limitation in combination with all claim limitations:
decreasing an off period ratio of the emission control signal from the initial off period ratio when the counted time of the current frame reaches the first reference time; 
and  driving the OLED display panel based on the emission control signal having the decreased off period ratio when the counted time of the current frame reaches the first reference time as claimed in claim 9. 

With regards to independent claim 15, the sited prior arts made of record in combination failed to teach the following limitation in combination with all claim limitations:
driving the OLED display panel of the OLED display device based on the emission control signal where a second off period and a second on period are repeated with a second period shorter than the first period when the counted time of the current frame reaches the first reference time as claimed in claim 15. 

The dependent claim 2, 4-8, 10-14, and 16-20, are allowable as they are dependent on allowable independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628